                  IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAII

WILLIE JAMES JONES,            )               CIV. NO. 18-000394 JAO-KJM
#A0193986,                     )
                               )               ORDER DISMISSING PETITION
          Petitioner,          )               FOR WRIT OF HABEAS CORPUS
                               )               AND DENYING CERTIFICATE OF
     vs.                       )               APPEALABILITY
                               )
SCOTT HARRINGTON,              )
                               )
          Respondent.          )
______________________________ )


      Before the court is pro se petitioner Willie James Jones’s Petition Under 28

U.S.C. § 2254 for Writ of Habeas Corpus by a Person in State Custody (Petition).

ECF No. 1. Jones challenges his conviction and sentence in State v. Jones, CR.

No. 95-1384 (Haw. 1st Cir. Aug. 19, 1996), imposed by the Circuit Court of the

First Circuit, State of Hawaii (circuit court). See Pet., ECF No. 1.

      Jones was ordered to show cause in writing on or before November 30,

2018, explaining why the Petition should not be dismissed as time-barred. Order,

ECF No. 3. He has not done so. Respondent was ordered to file a Preliminary

Answer or Dispositive Motion regarding Jones’ Petition, and did so on December

18, 2018. See Preliminary Answer to Petitioner Jones’ Petition for Writ of Habeas

Corpus, ECF No. 8.
           The court has carefully reviewed the Petition, Preliminary Answer, and

public state records and opinions. Nothing within the Petition, the Preliminary

Answer, or the public record shows that Jones is entitled to an alternative date for

commencing the statute of limitation, or to equitable tolling. The Petition is time-

barred pursuant to 28 U.S.C. § 2244(d)(1) and is DISMISSED with prejudice. Any

request for a certificate of appealability is DENIED.

                                  I. BACKGROUND1

       Jones was convicted by jury trial of sexual assault in the first degree and

kidnaping on November 22, 1995. The circuit court sentenced Jones to extended,

concurrent terms of life imprisonment with the possibility of parole for the sexual

assault charge, and twenty years incarceration for the kidnaping charge. The

Hawaii Supreme Court affirmed Jones’s conviction and sentence on June 9, 1997,

and denied reconsideration on July 9, 1997.

       On November 5, 1998, Jones, represented by counsel, filed his first post-

conviction petition pursuant to Rule 40 of the Hawaii Rules of Penal Procedure

(HRPP) (First Rule 40 Petition). See Resp’t Ex., ECF No. 8-1, PageID #62-68;

State v. Jones, 2017 WL 1532699, at *1 (Haw. App. 2017). The circuit court

       1
         Taken from the Petition, the Preliminary Answer, Hawaii state court opinions, and
public records. See 28 U.S.C. § 2254(e)(1); McNeal v. Adams, 623 F.3d 1283, 1285 n.1 (9th Cir.
2010) (“[A] determination of a factual issue made by a State court shall be presumed to be
correct.”).

                                              2
denied the First Rule 40 Petition on June 7, 2000, and Jones appealed. The Hawaii

Supreme Court affirmed the circuit court’s order on May 17, 2002.

      On October 18, 2005, Jones filed a Second Rule 40 Petition; the circuit court

denied the Second Rule 40 Petition on March 15, 2006. It does not appear that

Jones appealed this decision.

      On October 29, 2009, Jones filed a Third Rule 40 Petition, again represented

by counsel. The circuit court denied the Third Rule 40 Petition on February 16,

2011, and Jones appealed. On February 29, 2012, the Intermediate Court of

Appeals (ICA) affirmed the circuit court’s order. The Hawaii Supreme Court

rejected Jones’s application for certiorari on August 2, 2012.

      On November 8, 2013, Jones, again represented by counsel, filed a Fourth

Rule 40 Petition, which the circuit court denied on July 30, 2014. On April 27,

2017, the ICA affirmed; the Hawaii Supreme Court rejected Jones’ application for

certiorari on September 25, 2017.

      On July 6, 2017, Jones, represented by counsel, filed a Fifth Rule 40

Petition. On May 30, 2018, the circuit court denied the Fifth Rule 40 Petition and

Jones appealed. That appeal is currently pending before the ICA. See Jones v.

State, No. CAAP-XX-XXXXXXX (Haw. App. 2018).




                                          3
       Jones filed the present Petition on October 10, 2018.2 He alleges that: (1) his

conviction violated his right to be free from double jeopardy; (2) his trial attorney

was ineffective; and (3) the circuit court improperly instructed the jury.

                                    II. 28 U.S.C. § 2244

       A one-year statute of limitation applies to all habeas petitions filed by

prisoners in state custody, subject to certain tolling conditions. See 28 U.S.C.

§§ 2244(d)(1). The statute of limitation period runs from the latest of-

       (A)     the date on which the judgment became final by the conclusion
               of direct review or the expiration of the time for seeking such
               review;

       (B)     the date on which the impediment to filing an application
               created by State action in violation of the Constitution or laws
               of the United States is removed, if the applicant was prevented
               from filing such by State action;

       (C)     the date on which the constitutional right asserted was initially
               recognized by the Supreme Court, if the right has been newly
               recognized by the Supreme Court and made retroactively
               applicable to cases on collateral review; or


       (D)     the date on which the factual predicate of the claim or claims
               presented could have been discovered through the exercise of
               due diligence.

28 U.S.C. § 2244(d)(1).


       2
       The date that Jones gave the Petition to prison officials for mailing. See Stillman v.
Lamarque, 310 F.3d 1199, 1201 (9th Cir. 2003) (discussing “prison mailbox rule”).

                                                4
      “Direct review” includes the period within which a petitioner can file a

petition for a writ of certiorari from the United States Supreme Court, regardless of

whether the petitioner actually files such a petition. Bowen v. Roe, 188 F.3d 1157,

1159 (9th Cir. 1999). That is, if a petitioner fails to seek a writ of certiorari from

the United States Supreme Court, the one-year limitations period begins to run on

the date the ninety-day period defined by Supreme Court Rule 13 expires. See

Miranda v. Castro, 292 F.3d 1063, 1065 (9th Cir. 2002) (holding petitioner’s

conviction became final 90 days after the California Supreme Court denied review

and he did not file petition for certiorari); Bowen, 188 F.3d at 1159 (same). The

limitation period is tolled while a “properly filed” State post-conviction petition is

pending. Id., § 2244(d)(2).

                                 III. DISCUSSION

      Jones’s conviction and sentence were final on October 8, 1997, ninety-days

after the Hawaii Supreme Court denied reconsideration of its order affirming

Jones’s judgment of conviction and the time for seeking certiorari with the

Supreme Court expired. See 28 U.S.C. § 2244(d)(1)(A); Bowen, 188 F.3d at 1159.

The statute of limitation began to run on Jones’ claims on October 9, 1997, and

expired one year later on October 8, 1998. Jones did not file his First Rule 40

Petition until November 5, 1998, twenty-nine days after the statute expired.


                                           5
A.     No Alternate Date for Commencing the Statute of Limitation Applies

       Jones is not entitled to tolling of the limitation period while he pursued his

First, Second, Third, Fourth, and Fifth Rule 40 Petitions under 28 U.S.C.

§ 2244(d)(2), because the limitation period had already expired. See Ferguson v.

Palmateer, 321 F.3d 820, 823 (9th Cir. 2003) (holding that a post-conviction

petition filed after the statute of limitation expires does not reinitiate the limitation

period); Jiminez v. Rice, 276 F.3d 478, 482 (9th Cir. 2001) (same). Nothing in the

record before the court supports a finding that another statutory date applies. Jones

does not allege that he was impeded from filing a federal habeas petition by State

action, nor could he in light of his obvious ability to file five Rule 40 Petitions

during the last twenty years. See 28 U.S.C. § 2244(d)(1)(B). He sets forth no

newly discovered factual predicate for his claims that could not have been

discovered earlier through the exercise of due diligence. Id., § 2244(d)(1)(D).

       Jones may be challenging his extended term sentences in his pending Fifth

Rule 40 Petition, based on the Hawaii Supreme Court’s recent holding in

Flubacher v. State, 414 P.3d 161 (2018),3 but this is not evident from the Petition

or Preliminary Answer and its exhibits. Nor is a challenge to state sentencing law

       3
        Flubacher held that “any extended term sentence imposed after June 26, 2000, in which
the court, not a jury, found the fact of ‘necessary for protection of the public’ is in violation of
Apprendi [v. New Jersey, 530 U.S. 466 (2000)].” 414 P.3d at 166. Jones’s sentence was
imposed three years before Apprendi was decided.

                                                 6
relevant to this federal Petition. See Estelle v. McGuire, 502 U.S. 62, 68 (1991)

(stating federal habeas courts may not “reexamine state-court determinations on

state-law questions.”). Further, Jones is foreclosed from raising an Apprendi4

claim herein because Apprendi does not apply retroactively to cases decided before

it was announced. See United States v. Sykes, 658 F.3d 1140, 1147 (9th Cir. 2011);

United States v. Hogan, 2012 WL 1901197, *1 (D. Nev. May 24, 2012) (“It is well

settled that Apprendi and its progeny do not apply retroactively to cases on

collateral review that . . . were final before the Apprendi decision was announced.”)

(citing Schriro v. Summerlin, 542 U.S. 348, 358 (2004), and Cooper-Smith v.

Palmateer, 397 F.3d 1236, 1246 (9th Cir. 2005)). Jones is not entitled to a later

date for commencing the statute of limitation under § 2244(d)(1).

B.     No Basis for Equitable Tolling

       A petitioner may be entitled to equitable tolling if he can establish: “(1) that

he has been pursuing his rights diligently, and (2) that some extraordinary

circumstance stood in his way.” Pace v. DiGuglielmo, 544 U.S. 408, 418 n.8

(2005); Randle v. Crawford, 578 F.3d 1177, 1186 (9th Cir. 2009). Equitable

tolling is rarely justified, Spitsyn v. Moore, 345 F.3d 796, 799 (9th Cir. 2003),


       4
        See Apprendi, 530 U.S. at 490 (holding that any fact that increases the penalty for a
crime beyond the prescribed statutory maximum, other than the fact of a prior conviction, must
be submitted to a jury and proved beyond a reasonable doubt).

                                               7
because the term “‘extraordinary circumstances’ necessarily suggests the doctrine’s

rarity,” and implies “that an external force must cause the untimeliness, rather than

. . . merely ‘oversight, miscalculation or negligence on [the petitioner’s] part, all of

which would preclude the application of equitable tolling.’” Waldron-Ramsey v.

Pacholke, 556 F.3d 1008, 1011 (9th Cir. 2009 (quoting Harris v. Carter, 515 F.3d

1051, 1054-55 (9th Cir. 2008)). “The petitioner must show that ‘the extraordinary

circumstances were the cause of his untimeliness and that the extraordinary

circumstances made it impossible to file a petition on time.’” Porter v. Ollison,

620 F.3d 952, 959 (9th Cir. 2010) (quoting Ramirez v. Yates, 571 F.3d 993, 997

(9th Cir. 2009)); Miranda v. Castro, 292 F.3d 1063, 1066 (9th Cir. 2002) (stating,

“‘the threshold necessary to trigger equitable tolling is very high, lest the

exceptions swallow the rule.’”) (citation omitted).

      Jones asserts no argument for equitable tolling. The record shows that Jones

has filed five post-conviction petitions within the past twenty years, belying any

argument that extraordinary circumstances beyond his control prevented him from

filing the instant Petition. He also filed a civil rights suit in this court in June 2018,

showing that he had the ability to file a federal habeas petition before he

commenced this action. See Jones v. Soong, No. 18-cv-00226 JAO (dismissed




                                            8
9/26/2018 for failure to state a claim). Jones fails to establish that he is entitled to

equitable tolling of the statute of limitation. See Pace, 544 U.S. at 418.

      Jones commenced this federal action on October 10, 2018, almost twenty

years after the statute of limitation expired on his claims. He is not entitled to an

alternative date for commencement of the statute of limitation or to equitable

tolling and the Petition is DISMISSED as time-barred.

                   IV. CERTIFICATE OF APPEALABILITY

      Rule 11(a) of the Rules Governing Section 2254 Cases requires a district

court to rule on whether a petitioner is entitled to a certificate of appealability in

the same order in which the petition is denied. See also, Fed. R. App. P. 22(b).

When a claim is dismissed on procedural grounds, the court must decide whether

“jurists of reason would find it debatable whether the district court was correct in

its procedural ruling.” Gonzalez v. Thaler, 132 S. Ct. 641, 648 (2012) (quotation

omitted). Reasonable jurists would not find the dismissal of this Petition debatable

or wrong. Any request for a certificate of appealability is denied.

                                 V. CONCLUSION

      Jones’s Petition is DISMISSED as time-barred pursuant to 28 U.S.C.

§ 2244(d). A certificate of appealability is DENIED. Any pending motions are

DENIED. The Clerk of Court shall enter judgment and close the file.


                                            9
                 IT IS SO ORDERED.

                 DATED: Honolulu, Hawai‘i, January 7, 2019.




Jones v. Harrington, No. 1:18-00394 JAO-KJM; Habeas ‘18 Jones 18-394 JAO (dsm SOL)




                                                      10
